Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. ( US Patent Application 2018/0324642) in view of  Babaei et al.( US Patent Application 2018/0368107). 
Regarding claim 1 Yu et al. discloses a method comprising: receiving, by a first wireless device from an evolved NodeB (eNB), configuration information associated a packet duplication transmission between wireless devices (see fig. 6, section 625 (activation message ) and 655( condition),see [0185] The base station 605 may transmit an activation message 625 to the UE 610 based on determining the activation parameter satisfies the threshold.  
determining, a data packet to be transmitted to a second wireless device( see [0189] the UE 610 may activate the duplication of packets based on receiving the activation message 625.  Activating the duplication of packets may include causing a PDCP entity of the UE 610 to enter a duplication mode or by altering a duplication status of a PDCP entity already in a duplication mode.);  

mapping the plurality of data duplicates onto different logical channels in a media access control (MAC) layer( see [0146-147] the wireless communication system may include additional data and/or additional signaling to enable the MAC layer to handle the plurality of RLC entities 320, 325.  to ensure frequency diversity of duplicated packets, the transmitting device may transmit the duplicated packets on different component carriers.  For example, the transmitting device may transmit the original packet on a first component carrier and may transmit the duplicated packet on a second component carrier different from the first component carrier.  In some cases, each RLC entity (e.g., RLC entities 320 and 325) may be mapped to a different component carrier (e.g., component carriers 335 and 340) or a different set of component carriers.;)  and 
Yu et al. fail to specifically point out  wherein the configuration information comprises information indicating a mapping between a logical channel group and a packet reliability parameter, wherein the packet reliability parameter is associated with activation of the packet duplication transmission between wireless devices and indicates a value selected from a plurality of configured values; transmitting, by the first wireless device and via a direct communication to the second wireless device, the plurality of data duplicates mapped onto different logical channels as claimed.
However Babaei et al. teaches wherein the configuration information comprises information indicating a mapping between a logical channel group and a packet 
Babaei et al. teaches transmitting, by the first wireless device and via a direct communication to the second wireless device, the plurality of data duplicates mapped onto different logical channels (see [0197] NR MAC may support data duplication in carrier aggregation by transmitting data from different logical channels using different cells/carriers (e.g. by defining carrier restrictions for a logical channel). Data duplication and duplicate discard may be done in PDCP layer. )
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Yu et al. invention with Babaei et al.  Invention because Babaei et al. provides packet duplication in a multicarrier communication system (see Babaei et al. [0039]).
Claims 2 and 13 Yu et al. in view of Babaei et al. discloses everything as applied above (see claims 1 and 12). 
configuring, by the first wireless device and based on a message from the eNB, a plurality of carriers for the first wireless device;  and receiving, from the eNB, information indicating a transmission resource pool for a direct communication between wireless devices, wherein the transmitting the plurality of data duplicates comprises: transmitting, via a first carrier associated with a first logical channel, a first duplicate of the plurality of data duplicates;  and transmitting, via a second carrier associated with a second logical channel, a second duplicate of the plurality of data duplicates.(see [0146]  In carrier aggregation cases, the protocol stack 305 for duplicating packets may include a PDCP entity 315, a default RLC entity 320, a secondary RLC entity 325, a MAC entity 330, and one or more component carriers 335, 340.  In some examples, the protocol stack 305 may include any number of RLC entities (e.g., two, three, four five, six).  In carrier aggregation, the protocol stack 305 may include a single MAC entity that services more than one RLC entity.  As such, the wireless communication system may include additional data and/or additional signaling to enable the MAC layer to handle the plurality of RLC entities 320, 325.)
 Regarding Claims 3 and 14 Yu et al. in view of Babaei et al.  discloses everything as applied above (see claims 2 and 13). 
wherein the configuration information further comprises information indicating one or more frequency bands in which a packet duplication is allowed( see [0147] In some cases, each RLC entity (e.g., RLC entities 320 and 325) may be mapped to a 
 Regarding Claims 4 and 15 Yu et al. in view of Babaei et al. discloses everything as applied above (see claims 3 and 14). 
determining, based on the information indicating one or more frequency bands in which a packet duplication is allowed, the first carrier and the second carrier( see [0147] In some cases, each RLC entity (e.g., RLC entities 320 and 325) may be mapped to a different component carrier (e.g., component carriers 335 and 340) or a different set of component carriers.  Such a mapping may ensure that the duplicated packets are transmitted using different radio frequency spectrum bands). 
 Regarding Claims 5 and 16 Yu et al. in view of Babaei et al. discloses everything as applied above (see claims 1 and 12). 
wherein the configuration information further comprises information indicating one or more serving cells for which a packet duplication is allowed( see [0128] wireless communications system 100 may support operation on multiple cells or carriers, a feature which may be referred to as carrier aggregation (CA) or multi-carrier operation. See also [0145] Packet duplication may be implemented in conjunction with carrier aggregation or dual connectivity.  The specific procedures of packet duplication may be different based on whether carrier aggregation or dual connectivity is being used to communicate the duplicate packets.)  . 
Claims 6 and 17 Yu et al. in view of Babaei et al. discloses everything as applied above (see claims 5 and 16). 
determining, based on the information indicating one or more serving cells for which a packet duplication is allowed, serving cells to transmit the plurality of data duplicates mapped onto different logical channels (see[0145-146] In FIG. 3A illustrates a protocol stack 305 used for packet duplication in carrier aggregation.  FIG. 3B illustrates a protocol stack 310 used for packet duplication in dual connectivity. In carrier aggregation cases, the protocol stack 305 for duplicating packets may include a PDCP entity 315, a default RLC entity 320, a secondary RLC entity 325, a MAC entity 330, and one or more component carriers 335, 340.  ) 
 Regarding Claims 7 and 18 Yu et al. in view of Babaei et al. discloses everything as applied above (see claims 1 and 12). 
wherein the plurality of data duplicates comprise a plurality of duplicated Packet Data Convergence Protocol (PDCP) packet data units.( see[0145] FIGS. 3A and 3B illustrate examples of protocol stacks 305, 310 that support packet duplication at a PDCP entity in accordance with various aspects of the present disclosure.  In some examples, the protocol stacks 305, 310 may implement aspects of wireless communication system 100.  Packet duplication may be implemented in conjunction with carrier aggregation or dual connectivity.  )
 Regarding Claims 8 and 19 Yu et al. in view of Babaei et al. discloses everything as applied above (see claims 7 and 18). 

 Regarding Claim 9 Yu et al. in view of Babaei et al. discloses everything as applied above (see claim 1). 
wherein the plurality of data duplicates are associated with a same sequence number(see [0235] At block 840, the transmitting device 805 may synchronize the sequence number spaces for transmissions made during a duplication mode and/or while packets are actively being duplicated.  To synchronize the sequence numbers, the transmitting device 805 may perform a number of procedures.  The transmitting device 805 may determine, using its RRC entity or its PDCP entity, the current state variables of the default RLC entity.). 
 Regarding Claim 10 Yu et al. in view of Babaei et al. discloses everything as applied above (see claim 1).
wherein the value selected from the plurality of configured values is one of a range of integer values see[0198] At block 685, the UE 610-a may activate the duplication of packets based on determining that the activation parameter satisfies the threshold. See also [0193]  At block 660, the UE 610-a may measure an activation parameter.  At block 665, the UE 610-a may determine whether the activation parameter satisfies the activation threshold.  See also [0279] Parameter manager 1330 
 Regarding Claims 11 and 20 Yu et al. in view of Babaei et al.  discloses everything as applied above (see claims 1 and 12). 
Yu et al. fail to specifically point out  wherein each of the different logical channels is associated with one or more logical channel groups, and the one or more logical channel groups is associated with the packet reliability parameter as claimed.
Babaei et al. teaches wherein each of the different logical channels is associated with one or more logical channel groups, and the one or more logical channel groups is associated with the packet reliability parameter ( see [0261-262] logical channel may be configured with a logicalChannelGroup parameter which may allocate the logical channel to a logical channel group (LCG). a wireless device may receive one or more messages comprising configuration parameters. , the configuration parameters may comprise parameters for a plurality of logical channels. the configuration parameters 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Yu et al. invention with Babaei et al.  Invention because Babaei et al. provides packet duplication in a multicarrier communication system (see Babaei et al. [0039]).
Regarding claim 12 Yu et al. discloses a method comprising: receiving, by a first wireless device from an evolved NodeB (eNB), configuration information associated a packet duplication transmission between wireless devices, (see fig. 6, section 625 (activation message ) and 655( condition),see [0185] The base station 605 may transmit an activation message 625 to the UE 610 based on determining the activation parameter satisfies the threshold. )
determining, based on the different logical channels, the plurality of data duplicates, wherein the plurality of data duplicates are associated with a same sequence number( see [0235] At block 840, the transmitting device 805 may synchronize the sequence number spaces for transmissions made during a duplication mode and/or while packets are actively being duplicated.  To synchronize the sequence numbers, the transmitting device 805 may perform a number of procedures.  The transmitting device 
storing, based on the same sequence number, one of the plurality of data duplicates( see [0017] instructions for transmitting packets stored in a buffer of the second RLC entity until the buffer may be empty based at least in part on deactivating the second RLC entity. );  and 
discarding, after the storing, remaining data duplicates of the plurality of data duplicates( see [0018] instructions for discarding packets stored in a buffer of the second RLC entity based at least in part on deactivating the second RLC entity.). 
Yu et al. fail to specifically point out  wherein the configuration information comprises information indicating a mapping between a logical channel group and a packet reliability parameter , wherein the packet reliability parameter is associated with activation of the packet duplication transmission between wireless devices and indicates a value selected from a plurality of configured values; receiving, via a direct communication from a second wireless device, a plurality of data duplicates mapped onto different logical channels as claimed.
However Babaei et al. teaches wherein the configuration information comprises information indicating a mapping between a logical channel group and a packet reliability parameter , wherein the packet reliability parameter is associated with activation of the packet duplication transmission between wireless devices and indicates a value selected from a plurality of configured values ( see [0261-262] logical channel may be configured with a logicalChannelGroup parameter which may allocate the logical channel to a logical channel group (LCG). a wireless device may receive one or more messages comprising configuration parameters. , the configuration parameters may 
Babaei et al. teaches receiving, via a direct communication from a second wireless device, a plurality of data duplicates mapped onto different logical channels see[0197] NR MAC may support data duplication in carrier aggregation by transmitting data from different logical channels using different cells/carriers (e.g. by defining carrier restrictions for a logical channel). Data duplication and duplicate discard may be done in PDCP layer. )
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Yu et al. invention with Babaei et al.  Invention because Babaei et al. provides packet duplication in a multicarrier communication system (see Babaei et al. [0039]).

Response to Arguments
4.	Applicant’s arguments with respect to claim(s)  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803.  The examiner can normally be reached on M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        May 24, 2021

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462